Title: Lambert Wickes to the American Commissioners, 14 February 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Port Lewis Feby. 14th 1777
This will inform you of my Safe arrival after a tolerable Successfull Cruize, having Captured 3 Sail of Brig’s one Snow and One Ship, the Snow is a Falmouth Packet bound from thence to Lisbon she is Mounted with 16 Guns and had Near 50 Men on board, She Engaged Near an hour before she struck. I had one Man killed. My first Lieut. had his left Arm shot of above the Elbow and the Lieut. of Marines had a Musquet Ball lodged in his Wrist. They had Serveral Men wounded but none killed. I am in great hopes that both my Wounded Officers will do well, as there is No Unfavourable Simptoms at Present; Three of our Prizes is Arrived and I expect the other two in to Morrow. As I am informed that there has been two American Private Ships Warr, lately taken and Carried into England, I think it would be a good oppertunity to Negotiate and Exchange Prisoners if it Could be done, but Submit to your better Judgments to Act as you think proper. I Should be very Glad to hear from you as Soon as Possible and Should be Much obliged if you Would Point out Some line or Mode for me to Proceed by, in Disposing of Prisoners and Prizes. As Nothing will be done before I receive your Answer to this, I hope you’ll excuse my being more particular at Present, from Gentlemen, Your most oblig’d Humble Servant
Lambt Wickes
To the Honble. Commissioners Dr. Benja. Franklin Silas Dean & Arthur Lee at Parris



A List of the Vessels and Cargoes take Vizt

  
  

No. 1,
A Brig from Pool, bound to Cadiz with a Cargo of Cod Fish


  2,
A Brig with Wheat and Flour from Dublin bound to Lisbon


  3,
A Brig from Sheetland with Barley bound Cadiz


  4,
Swallow Packet, bound from falm[outh] to Lisbon in Ballast


  5 
A Ship from Bordeaux bound to London-Derry with Brandy, Claret and Hoops. Three of those are Arrived and the Other two are not farr Off.


L.W.

 
Addressed: To / The Honble. Dr. Benja: Franklin / at / Parris
Notation: Capt Weeks Port Louis Feby 14 77
